

Exhibit 10.1


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 27th day of January,
2015, by Chesapeake Lodging, L.P., a Delaware limited partnership (the
“Partnership”), and Chesapeake Lodging Trust, a Maryland real estate investment
trust (the “Trust”), each with its principal place of business at 1997 Annapolis
Exchange Parkway, Suite 410, Annapolis, Maryland 21401, and James L. Francis,
residing at the address on file with the Trust (the “Executive”).
WHEREAS, the Trust is the general partner of the Partnership; and
WHEREAS, the parties desire to enter into this agreement to reflect the
Executive’s ongoing executive capacities in the Trust’s business and to provide
for the Partnership’s and the Trust’s continuing employment of the Executive;
and
WHEREAS, the parties wish to set forth the terms and conditions of that
employment;
NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:
1. Term of Employment
The Partnership and the Trust hereby continue to employ the Executive, and the
Executive hereby accepts such continued employment with the Partnership and the
Trust, upon the terms and conditions set forth in this Agreement. Unless
terminated earlier pursuant to Section 5, the Executive’s employment pursuant to
this Agreement shall be for the three year period commencing on the date hereof
and ending on the third anniversary hereof (the “Term”). The Term shall be
extended for an additional twelve (12) months on each succeeding anniversary
hereof unless the Trust or the Executive provides written notice to the contrary
at least ninety (90) days before the applicable anniversary of the date hereof.
2. Title; Duties
The Executive shall be employed as President and Chief Executive Officer of the
Trust. The Executive shall report to the Board of Trustees of the Trust (the
“Board of Trustees”), which shall have the authority to direct, control and
supervise the activities of the Executive. The Executive shall perform such
services consistent with his position as may be assigned to him from time to
time by the Board of Trustees and are consistent with the bylaws of the Trust
and the Agreement of Limited Partnership of the Partnership as it may be amended
from time to time, including, but not limited to, managing the affairs of the
Trust and the Partnership.
3. Extent of Services
(a)
General. The Executive agrees not to engage in any business activities during
the Employment Period except those which are for the sole benefit of the
Partnership or the




--------------------------------------------------------------------------------



Trust and their subsidiaries (the Partnership and the Trust and their
subsidiaries are hereinafter referred to as the “Company Group”), and to devote
his entire business time, attention, skill and effort to the performance of his
duties under this Agreement. Notwithstanding the foregoing, the Executive may,
without impairing or otherwise adversely affecting the Executive’s performance
of his duties to the Company Group, (i) engage in personal investments and
charitable, professional and civic activities, and (ii) with the prior approval
of the Board of Trustees, serve on the boards of directors of corporations other
than the Trust, provided, however, that no such approval shall be necessary for
the Executive’s continued service on any board of directors on which he was
serving on the date of this Agreement, all of which have been previously
disclosed to the Board of Trustees in writing and provided further, that in no
event shall the Executive be permitted to serve on the board of directors of any
other entity that owns, operates, acquires, sells, develops and/or manages any
hotel or similar asset in the lodging industry. The Executive shall perform his
duties to the best of his ability, shall adhere to the Company Group’s published
policies and procedures, and shall use his best efforts to promote the Company
Group’s interests, reputation, business and welfare.
(b)
Corporate Opportunities. The Executive agrees that he will not take personal
advantage of any business opportunities which arise during his employment with
the Company Group and which may be of benefit to the Company Group. All material
facts regarding such opportunities must be promptly reported by the Executive to
the Board of Trustees for consideration by the Company Group.

4. Compensation and Benefits
(a)
Salary. The Trust shall pay the Executive a gross base annual salary (“Base
Salary”) of $750,000. The salary shall be payable in arrears in approximately
equal semi-monthly installments (except that the first and last such
semi-monthly installments may be prorated if necessary) on the Trust’s regularly
scheduled payroll dates, minus such deductions as may be required by law or
reasonably requested by the Executive. The Trust’s Compensation Committee (the
“Compensation Committee”) shall review his Base Salary annually in conjunction
with its regular review of employee salaries and may increase (but not decrease)
his Base Salary as in effect from time to time as the Compensation Committee
shall deem appropriate.

(b)
Annual Bonus. Executive shall be entitled to earn bonuses with respect to each
fiscal year (or partial fiscal year), based upon Executive’s and the Company
Group’s achievement of performance objectives set by the Trust, pursuant to one
or more bonus opportunities granted to Executive under the Trust’s cash bonus
plan(s) in effect for such fiscal year (or partial fiscal year). Any threshold
bonus amount, target bonus amount, and/or maximum bonus amount relating to any
such bonus opportunity shall be expressed as a percentage of Executive’s annual
salary in effect for such fiscal year (or partial fiscal year) and shall be
communicated by the Trust to Executive. Any such bonus earned by




--------------------------------------------------------------------------------



the Executive shall be paid annually by March 15 of the year following the end
of the year for which the bonus was earned.
(c)
Restricted Share Grants. Pursuant to the Chesapeake Lodging Trust Equity Plan
(or any successor plan thereto), as it may be amended from time to time, the
Trust may make one or more grants to the Executive of common shares of
beneficial interest of the Trust or other securities (including securities of
the Partnership) as may be issued thereunder from time to time subject to
certain vesting requirements and other conditions set forth in the applicable
award agreement(s).

(d)
Other Benefits. The Executive shall be entitled to paid time off and holiday pay
in accordance with the Company Group’s policies in effect from time to time and
shall be eligible to participate in such life, health, and disability insurance,
pension, deferred compensation and incentive plans, options and awards,
performance bonuses and other benefits as the Company Group extends, as a matter
of policy, to its executive employees. The Company Group shall maintain a
disability insurance policy or plan covering the Executive during the Employment
Period.

(e)
Reimbursement of Business Expenses. The Company Group shall reimburse the
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
his duties, responsibilities or services under this Agreement, upon presentation
by the Executive of documentation, expense statements, vouchers, and/or such
other supporting information as the Trust may reasonably request.

(f)
Physical Examinations. The Company Group shall pay or reimburse the Executive
for all uninsured costs of a comprehensive annual physical examination by a
physician of his choice annually up to $10,000 per year.

(g)
Financial Planning. The Company Group shall pay or reimburse the Executive for
reasonable financial planning services annually up to $15,000 per year.

(h)
Timing of Reimbursements. Any reimbursement under this Agreement that is taxable
to the Executive shall be made by December 31 of the calendar year following the
calendar year in which the Executive incurred the expense.

5. Termination
(a)
Termination by the Trust for Cause. The Trust may terminate the Executive’s
employment under this Agreement at any time for Cause, upon written notice by
the Trust to the Executive. For purposes of this Agreement, “Cause” for
termination shall mean any of the following: (i) the conviction of the Executive
of, or the entry of a plea of guilty or nolo contendere by the Executive to, any
felony; (ii) fraud, misappropriation or embezzlement by the Executive; (iii) the
Executive’s willful failure or gross negligence in the performance of his
assigned duties for the Company Group, which failure or negligence continues for
more than fifteen (15) calendar days following the Executive’s




--------------------------------------------------------------------------------



receipt of written notice of such willful failure or gross negligence; (iv) the
Executive’s breach of any of his fiduciary duties to the Company Group; (v) any
act or omission of the Executive that has a demonstrated and material adverse
impact on the Company Group’s reputation for honesty and fair dealing; or (vi)
the breach by the Executive of any material term of this Agreement.
(b)
Termination by the Trust Without Cause or by the Executive Without Good Reason.
Either party may terminate this Agreement at any time without Cause (in the case
of the Trust) or without Good Reason (in the case of the Executive), upon giving
the other party sixty (60) days’ written notice. At the Trust’s sole discretion,
it may substitute sixty (60) days’ salary (or any lesser portion for any
shortened period provided) in lieu of notice. Any salary paid to the Executive
in lieu of notice shall not be offset against any entitlement the Executive may
have to the Severance Payment pursuant to Section 6(c).

(c)
Termination by Executive for Good Reason. The Executive may terminate his
employment under this Agreement at any time for Good Reason, upon written notice
by the Executive to the Trust. For purposes of this Agreement, Good Reason for
termination shall mean, without the Executive’s consent, (i) the assignment to
the Executive of substantial authority, duties or responsibilities inconsistent
with the Executive’s position at the Company Group, or any other action by the
Company Group which results in a material diminution of the Executive’s
authority, duties or responsibilities other than any such reduction which is
remedied by the Company Group within 30 days of receipt of written notice
thereof from the Executive; (ii) a requirement that the Executive work
principally from a location outside the fifty (50) mile radius from the Trust’s
address first written above as long as such requirement is a material change in
the geographic location at which the Executive must perform the services; or
(iii) a material diminution in the Executive’s aggregate Base Salary and other
compensation taken as a whole, excluding any reductions caused by the failure to
achieve performance targets. Good Reason shall not exist pursuant to any
subsection of this Section 5(c) unless (A) the Executive shall have delivered
notice to the Board of Trustees within 90 days of the initial occurrence of such
event constituting Good Reason, and (B) the Board of Trustees shall have failed
to remedy the circumstances giving rise to the Executive’s notice within 30 days
of receipt of notice. The Executive must terminate his employment under this
Section 5(c) at a time agreed reasonably with the Trust, but in any event within
two years from the initial occurrence of an event constituting Good Reason.

(d)
Executive’s Death or Disability. The Executive’s employment shall terminate
immediately upon his death or, upon written notice as set forth below, his
Disability. As used in this Agreement, Disability shall mean such physical or
mental impairment as would render the Executive eligible to receive benefits
under the long-term disability insurance policy or plan then made available by
the Company Group to the Executive. If the Employment Period is terminated by
reason of the Executive’s Disability, either party shall give thirty (30) days’
advance written notice to that effect to the other.




--------------------------------------------------------------------------------



6. Effect of Termination
(a)
General. Regardless of the reason for any termination of this Agreement, the
Executive (or the Executive’s estate if the Employment Period ends on account of
the Executive’s death) shall be entitled to (i) payment of any unpaid portion of
his Base Salary through the effective date of termination; (ii) reimbursement
for any outstanding reasonable business expense he has incurred in performing
his duties hereunder; (iii) continued insurance benefits to the extent required
by law; (iv) payment of any vested but unpaid rights as required independent of
this Agreement by the terms of any bonus or other incentive pay or equity plan,
or any other employee benefit plan or program of the Company Group; and (v)
except in the case of Termination by the Trust for Cause, any bonus or incentive
compensation that was approved but not paid.

(b)
Termination by the Trust for Cause or by Executive Without Good Reason. If the
Trust terminates the Executive’s employment for Cause or the Executive
terminates his employment without Good Reason, the Executive shall have no
rights or claims against the Company Group except to receive the payments and
benefits described in Section 6(a).

(c)
Termination by the Trust Without Cause. Except as provided in Section 6(d), if
the Trust terminates the Executive’s employment without Cause pursuant to
Section 5(b), the Executive shall be entitled to receive, in addition to the
items referenced in Section 6(a), the following:

(i)
continued payment of his Base Salary, at the rate in effect on his last day of
employment, for a period of twenty-four (24) months (the “Severance Payment”).
The Severance Payment shall be paid in approximately equal installments on the
Trust’s regularly scheduled payroll dates, subject to all legally required
payroll deductions and withholdings for sums owed by the Executive to the
Company Group;    

(ii)
continued payment by the Trust for the Executive’s life and health insurance
coverage during the twenty-four (24) month severance period referenced in
Section 6(c)(i) to the same extent that the Trust paid for such coverage
immediately prior to the termination of the Executive’s employment and subject
to the eligibility requirements and other terms and conditions of such insurance
coverage, provided that if any such insurance coverage shall become unavailable
during the twenty-four (24) month severance period, the Trust thereafter shall
be obliged only to pay to the Executive an amount which, after reduction for
income and employment taxes, is equal to the employer premiums for such
insurance for the remainder of such severance period;

(iii)
vesting as of the last day of his employment in any unvested portion of any
option and any restricted shares previously issued to the Executive by the
Company Group; and




--------------------------------------------------------------------------------



(iv)
a bonus equal to two (2) times the greater of (x) the average of all bonuses
paid to the Executive (taking into account a payment of no bonus or a payment of
a bonus of $0) over the preceding thirty-six (36) months (or the period of the
Executive’s employment if shorter), and (y) the most recent bonus paid to the
Executive. Such bonus shall be paid to the Executive within sixty (60) days
following the end of the fiscal year in which such termination occurs.

None of the benefits described in this Section 6(c) will be payable unless the
Executive has signed and delivered a general release (attached hereto as Exhibit
A) within 45 days of date of termination, which has (and not until it has)
become irrevocable, satisfactory to the Trust in the reasonable exercise of its
discretion, releasing the Company Group and its affiliates, including their
respective officers, trustees, members, partners, directors and employees, from
any and all claims or potential claims arising from or related to the
Executive’s employment or termination of employment. Notwithstanding the
foregoing, if the 45-day period specified in the preceding sentence spans two
calendar years, no payment of a benefit described in this Section 6(c) that is
“deferred compensation” within the meaning of Section 409A of the Code shall be
made until the second calendar year.
(d)
Termination Following Change in Control. If, during the Employment Period and
within twelve (12) months following a Change in Control, the Trust (or its
successor) terminates the Executive’s employment without Cause pursuant to
Section 5(b) or the Executive terminates his employment for Good Reason pursuant
to Section 5(c), the Executive shall be entitled to receive, in addition to the
items referenced in Section 6(a) and in lieu of any benefits described in
Section 6(c), the following:

(i)
continued payment of his Base Salary, at the rate in effect on his last day of
employment, for a period of thirty-six (36) months (the “Control Change
Severance Payment”). The Control Change Severance Payment shall be paid in
approximately equal installments on the Trust’s regularly scheduled payroll
dates, subject to all legally required payroll deductions and withholdings for
sums owed by the Executive to the Company Group;

(ii)
continued payment by the Trust for the Executive’s life and health insurance
coverage during the thirty-six (36) month severance period referenced in Section
6(d)(i) to the same extent that the Trust paid for such coverage immediately
prior to the termination of the Executive’s employment and subject to the
eligibility requirements and other terms and conditions of such insurance
coverage, provided that if any such insurance coverage shall become unavailable
during the thirty-six (36) month severance period, the Trust thereafter shall be
obliged only to pay to the Executive an amount which, after reduction for income
and employment taxes, is equal to the employer premiums for such insurance for
the remainder of such severance period;




--------------------------------------------------------------------------------



(iii)
vesting as of the last day of his employment in any unvested portion of any
option and any restricted shares previously issued to the Executive by the
Company Group; and

(iv)
a bonus equal to three (3) times the greater of (x) the average of all bonuses
paid to the Executive (taking into account a payment of no bonus or a payment of
a bonus of $0) over the preceding thirty-six (36) months (or the period of the
Executive’s employment if shorter), and (y) the most recent bonus paid to the
Executive. Such bonus shall be paid to the Executive within sixty (60) days
following the end of the fiscal year in which such termination occurs.

(v)
None of the benefits described in this Section 6(d) will be payable unless the
Executive has signed and delivered a general release (attached hereto as Exhibit
A) within 45 days of date of termination, which has (and not until it has)
become irrevocable, satisfactory to the Trust in the reasonable exercise of its
discretion, releasing the Company Group and its affiliates, including their
respective officers, trustees, members, partners, directors and employees, from
any and all claims or potential claims arising from or related to the
Executive’s employment or termination of employment.

(vi)
For purposes of this Agreement, a “Change in Control” shall mean any of the
following events:

(A) the dissolution or liquidation of the Trust or a merger, consolidation, or
reorganization of the Trust with one or more other entities in which the Trust
is not the surviving entity;
(B) a sale of substantially all of the assets of the Trust to another person or
entity; or
(C) any transaction (including without limitation a merger or reorganization in
which the Trust is the surviving entity) which results in any person or entity
(other than persons who are shareholders or affiliates of the Trust or
affiliates of such shareholders immediately prior to the transaction) owning 50%
or more of the combined voting power of all classes of shares of beneficial
interest of the Trust.
(e)
Termination In the Event of Death or Disability.

(i)
If the Executive’s employment terminates because of his death, any unvested
portion of any option and any restricted shares previously issued to the
Executive by the Company Group shall become fully vested as of the date of his
death. In addition, the Executive’s estate shall be entitled to receive a
pro-rata share of any performance bonus to which he otherwise would have been
entitled for the fiscal year in which his death occurs.




--------------------------------------------------------------------------------



(ii)
In the event the Executive’s employment terminates due to his Disability, he
shall be entitled to receive his Base Salary until such date as he shall
commence receiving disability benefits pursuant to any long-term disability
insurance policy or plan provided to him by the Company Group. In addition, as
of the effective date of the termination notice specified in Section 5(d), the
Executive shall vest in any unvested portion of any option and any restricted
shares previously granted to him by the Company Group. The Executive also shall
be entitled to receive a pro-rata share of any performance bonus to which he
otherwise would have been entitled for the fiscal year in which his employment
terminates due to his Disability.

(f)
Additional Provisions. Anything in this Agreement to the contrary
notwithstanding, in the event a nationally recognized independent accounting
firm designated by the Trust and reasonably acceptable to Executive (the
“Accounting Firm”) shall determine that receipt of all payments or distributions
by the Company Group and each of their respective affiliates in the nature of
compensation to or for Executive's benefit, whether paid or payable pursuant to
this Agreement or otherwise (a “Payment”), would subject Executive to the excise
tax under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), the Accounting Firm shall determine as required below whether to reduce
any of the Payments paid or payable pursuant to this Agreement (the “Agreement
Payments”) to the Reduced Amount (as defined below). The Agreement Payments
shall be reduced to the Reduced Amount only if the Accounting Firm determines
that Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if Executive's Agreement Payments were so reduced. If the
Accounting Firm determines that Executive would not have a greater Net After-Tax
Receipt of aggregate Payments if Executive’s Agreement Payments were so reduced,
then Executive shall receive all Agreement Payments to which Executive is
entitled.

If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Trust shall promptly give Executive notice to
that effect and a copy of the detailed calculation thereof. All determinations
made by the Accounting Firm under this Section 6(f) shall be binding upon the
Trust and Executive (absent manifest error) and shall be made as soon as
reasonably practicable and in no event later than fifteen (15) days following
the date of Executive's termination. For purposes of reducing the Agreement
Payments to the Reduced Amount, only amounts payable under this Agreement (and
no other Payments) shall be reduced. The reduction of the amounts payable
hereunder, if applicable, shall first be made by reducing or eliminating those
payments or benefits which are payable in cash and then by reducing or
eliminating payments which are not payable in cash, in each case in reverse
order beginning with payments or benefits which are to be paid the farthest in
time from date of Executive's termination. For this purpose, where multiple
payments or benefits are to be paid at the same time, they shall be reduced or
eliminated on a pro rata basis.



--------------------------------------------------------------------------------



As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Trust to or for
the benefit of Executive pursuant to this Agreement which should not have been
so paid or distributed (an “Overpayment”) or that additional amounts which will
have not been paid or distributed by the Trust to or for the benefit of
Executive pursuant to this Agreement which should have been so paid or
distributed (an “Underpayment”), in each case consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Trust or Executive which the Accounting Firm believes has a high probability of
success determines that an Overpayment has been made, Executive shall pay any
such Overpayment to the Trust together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by Executive to the Trust if and to the extent such
payment would not either reduce the amount on which Executive is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than sixty (60) days
following the date on which the Underpayment is determined) by the Trust to or
for the benefit of Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code).
The following terms shall have the following meanings for purposes of this
Section 6(f):
(i)
“Reduced Amount” shall mean the greatest amount of Agreement Payments that can
be paid to Executive without resulting in the imposition of the excise tax under
Section 4999 of the Code.

(ii)
“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive's taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
shall have determined to be likely to apply to Executive in the relevant taxable
year(s).

All fees and expenses of the Accounting Firm shall be paid solely by the Trust
(or its successor).
7. Confidentiality
(a)
Definition of Proprietary Information. The Executive acknowledges that he may be
furnished or may otherwise receive or have access to confidential information
which




--------------------------------------------------------------------------------



relates to the Company Group’s past, present or future business activities,
strategies, services or products, research and development; financial analysis
and data; improvements, inventions, processes, techniques, designs or other
technical data; profit margins and other financial information; fee
arrangements; terms and contents of leases, asset management agreements and
other contracts; tenant and vendor lists or other compilations for marketing or
development; confidential personnel and payroll information; or other
information regarding administrative, management, financial, marketing, leasing
or sales activities of the Company Group, or of a third party which provided
proprietary information to the Company Group on a confidential basis. All such
information, including any materials or documents containing such information,
shall be considered by the Company Group and the Executive as proprietary and
confidential (the “Proprietary Information”).
(b)
Exclusions. Notwithstanding the foregoing, Proprietary Information shall not
include information in the public domain not as a result of a breach of any duty
by the Executive or any other person.

(c)
Obligations. Both during and after the Employment Period, the Executive agrees
to preserve and protect the confidentiality of the Proprietary Information and
all physical forms thereof, whether disclosed to him before this Agreement is
signed or afterward. In addition, the Executive shall not (i) disclose or
disseminate the Proprietary Information to any third party, including employees
of the Company Group (or their affiliates) without a legitimate business need to
know during the Employment Period; (ii) remove the Proprietary Information from
the Company Group’s premises without a valid business purpose; or (iii) use the
Proprietary Information for his own benefit or for the benefit of any third
party.

(d)
Return of Proprietary Information. The Executive acknowledges and agrees that
all the Proprietary Information used or generated during the course of working
for the Company Group is the property of the Company Group. The Executive agrees
to deliver to the Company Group all documents and other tangibles (including
diskettes and other storage media) containing the Proprietary Information at any
time upon request by the Board of Trustees during his employment and immediately
upon termination of his employment.

8. Non-Competition; Non-Solicitation; Non-Disparagement
(a)
Restriction on Competition. For the period of the Executive’s employment with
the Company Group and for twenty-four (24) months following the expiration or
termination of the Executive’s employment by the Company Group (the “Restricted
Period”), the Executive agrees not to engage, directly or indirectly, as an
owner, director, trustee, manager, member, employee, consultant, partner,
principal, agent, representative, stockholder, or in any other individual,
corporate or representative capacity, in any of the following: (i) any public or
private lodging company, or (ii) any other business that the Company Group
conducts as of the date of the Executive’s termination of employment.




--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Executive shall not be deemed to have
violated this Section 8(a) solely by reason of his passive ownership of 1% or
less of the outstanding stock of any publicly traded corporation or other
entity.
(b)
Non-Solicitation of Clients. During the Restricted Period, the Executive agrees
not to solicit, directly or indirectly, on his own behalf or on behalf of any
other person(s), any client of the Company Group to whom the Company Group had
provided services at any time during the Executive’s employment with the Company
Group in any line of business that the Company Group conducts as of the date of
the Executive’s termination of employment or that the Company Group is actively
soliciting, for the purpose of marketing or providing any service competitive
with any service then offered by the Company Group.

(c)
Non-Solicitation of Employees. During the Restricted Period, the Executive
agrees that he will not, directly or indirectly, hire or attempt to hire or
cause any business, other than an affiliate of the Company Group, to hire any
person who is then or was at any time during the preceding six (6) months an
employee of the Company Group and who is at the time of such hire or attempted
hire, or was at the date of such employee’s separation from the Company Group a
vice president, senior vice president or executive vice president or other
senior executive employee of the Company Group.

(d)
Non-Disparagement. Executive will not disparage the Company Group or its
subsidiaries or affiliates, or any of their trustees, members, partners,
directors, officers, employees, or agents, or otherwise take any action which
could reasonably be expected to adversely affect the personal or professional
reputation of the Company Group or its subsidiaries or affiliates, or any of
their trustees, members, partners, directors, officers, employees, or agents.

(e)
Acknowledgement. The Executive acknowledges that he will acquire much
Proprietary Information concerning the past, present and future business of the
Company Group as the result of his employment, as well as access to the
relationships between the Partnership and the Trust and their clients and
employees. The Executive further acknowledges that the business of the Company
Group is very competitive and that competition by him in that business during
his employment, or after his employment terminates, would severely injure the
Company Group. The Executive understands and agrees that the restrictions
contained in this Section 8 are reasonable and are required for the Company
Group’s legitimate protection, and do not unduly limit his ability to earn a
livelihood.

(f)
Rights and Remedies upon Breach. The Executive acknowledges and agrees that any
breach by him of any of the provisions of Sections 7 and 8 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of the
Restrictive Covenants, the Company Group and their respective affiliates shall
have the following rights and remedies, each of which




--------------------------------------------------------------------------------



rights and remedies shall be independent of the other and severally enforceable,
and all of which rights and remedies shall be in addition to, and not in lieu
of, any other rights and remedies available to the Company Group and such
affiliates, under law or in equity (including, without limitation, the recovery
of damages):
(i)
The right and remedy to have the Restrictive Covenants specifically enforced
(without posting bond and without the need to prove damages) by any court of
competent jurisdiction, including, without limitation, the right to an entry
against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants; and

(ii)
The right and remedy to require the Executive to account for and pay over to the
Company Group and their respective affiliates all compensation, profits, monies,
accruals, increments or other benefits (collectively, “Benefits”) derived or
received by him as the result of any transactions constituting a breach of the
Restrictive Covenants, and the Executive shall account for and pay over such
Benefits to the Company Group and, if applicable, their respective affected
affiliates.

(g)
Without limiting Section 12(i), if any court or other decision-maker of
competent jurisdiction determines that any of the Restrictive Covenants, or any
part thereof, is unenforceable because of the duration or geographical scope of
such provision, it shall be revised by the court or other decision-maker to
reflect most nearly the parties’ intent and the remainder of the provision or
provisions of this Agreement shall be unaffected and shall continue in full
force and effect. If a court or other decision-maker of competent jurisdiction
is unwilling to revise any portion of the Restrictive Covenants and holds them
unenforceable, then, after such determination has become final and
non-appealable, the duration or scope of such provision, as the case may be,
shall be reduced so that such provision becomes enforceable and, in its reduced
form, such provision shall then be enforceable and shall be enforced.

9. Executive Representation
The Executive represents and warrants to the Company Group that he is not now
under any obligation of a contractual or other nature to any person, business or
other entity which is inconsistent or in conflict with this Agreement or which
would prevent him from performing his obligations under this Agreement.
10. Arbitration
(a)
Except as provided in Section 10(b), any disputes between the Company Group and
the Executive in any way concerning the Executive’s employment, the termination
of his employment, this Agreement or its enforcement shall be submitted at the
initiative of either party to mandatory arbitration in Maryland before a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association, or its




--------------------------------------------------------------------------------



successor, then in effect. The decision of the arbitrator shall be rendered in
writing, shall be final, and may be entered as a judgment in any court in the
State of Maryland. The parties irrevocably consent to the jurisdiction of the
federal and state courts located in Maryland for this purpose. Each party shall
be responsible for its or his own costs incurred in such arbitration and in
enforcing any arbitration award, including attorneys’ fees and expenses.
(b)
Notwithstanding the foregoing, the Partnership or the Trust, in its sole
discretion, may bring an action in any court of competent jurisdiction to seek
injunctive relief and such other relief as the Partnership or the Trust shall
elect to enforce the Restrictive Covenants. If the courts of any one or more of
such jurisdictions hold the Restrictive Covenants wholly unenforceable by reason
of breadth of scope or otherwise it is the intention of the Company Group and
the Executive that such determination not bar or in any way affect the Company
Group’s right, or the right of any of their respective affiliates, to the relief
provided in Section 8(f) above in the courts of any other jurisdiction within
the geographical scope of such Restrictive Covenants, as to breaches of such
Restrictive Covenants in such other respective jurisdictions, such Restrictive
Covenants as they relate to each jurisdiction being, for this purpose,
severable, diverse and independent covenants, subject, where appropriate, to the
doctrine of res judicata. The parties hereby agree to waive any right to a trial
by jury for any and all disputes hereunder (whether or not relating to the
Restrictive Covenants).

11. Required Delay For Certain Deferred Compensation and Section 409A of the
Code
In the event that any compensation with respect to the Executive’s termination
is “deferred compensation” within the meaning of Section 409A of the Code, the
common shares of beneficial interest of the Trust or any affiliate are publicly
traded on an established securities market or otherwise, and the Executive is
determined to be a “specified employee,” as defined in Section 409A(a)(2)(B)(i)
of the Code, payment of such compensation shall be delayed as required by
Section 409A of the Code. Such delay shall last six (6) months from the date of
the Executive’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Trust, except in the event of the Executive’s
death. On the first day of the seventh month following the date of separation
from service with the Trust, or, if earlier, the Executive’s death, the Trust
will make a catch-up payment to the Executive equal to the total amount of such
payments that would have been made during the six (6)-month period but for this
Section 11. Such catch-up payment shall bear simple interest at the prime rate
of interest as published by The Wall Street Journal’s bank survey as of the
first day of the six (6)-month period, which such interest shall be paid with
the catch-up payment. Wherever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A of the Code. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Trust.
12. Miscellaneous



--------------------------------------------------------------------------------



(a)
Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective (i) upon personal delivery, (ii) upon
deposit with the United States Postal Service, by registered or certified mail,
postage prepaid, or (iii) in the case of facsimile transmission or delivery by
nationally recognized overnight delivery service, when received, addressed as
follows:

(i)    If to the Partnership or the Trust, to:
Chesapeake Lodging Trust
1997 Annapolis Exchange Parkway
Suite 410
Annapolis, Maryland 21401    
Attention: Chief Financial Officer
Fax No. (410) 972-4180


(ii)    If to the Executive, to:
James L. Francis
Address on file with the Trust


or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.
(b)
Pronouns. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular forms of nouns and pronouns shall include the plural, and vice versa.

(c)
Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings (including, but
not limited to, that certain prior employment agreement by and among the parties
dated January 27, 2010 and all amendments thereto), whether written or oral,
relating to the subject matter of this Agreement.

(d)
Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Trust and the Executive.

(e)
Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Maryland, without regard to its
conflicts of laws principles.

(f)
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any entity with which or into which the Partnership or the Trust may be merged
or which may succeed to its assets or business or any entity to which the
Partnership or the Trust may assign its rights and obligations under this
Agreement; provided, however, that the obligations of the Executive are personal
and shall not be assigned or delegated by him.




--------------------------------------------------------------------------------



(g)
Waiver. No delays or omission by the Partnership, the Trust or the Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Trust, for itself, the
Partnership or any other member of the Company Group, or the Executive on any
one occasion shall be effective only in that instance and shall not be construed
as a bar or waiver of any right on any other occasion.

(h)
Captions. The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

(i)
Severability. In case any provision of this Agreement shall be held by a court
or arbitrator with jurisdiction over the parties to this Agreement to be
invalid, illegal or otherwise unenforceable, such provision shall be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

(j)
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
CHESAPEAKE LODGING TRUST
By:
/s/ Douglas W. Vicari
Name:
Douglas W. Vicari
Title:
Executive Vice President and
 
Chief Financial Officer





CHESAPEAKE LODGING, L.P.
        
By:
Chesapeake Lodging Trust, its general partner


By:
/s/ Douglas W. Vicari
Name:
Douglas W. Vicari
Title:
Executive Vice President and
 
Chief Financial Officer



JAMES L. FRANCIS
/s/ James L. Francis







--------------------------------------------------------------------------------



Exhibit A
WAIVER AND RELEASE AGREEMENT
THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of January
27, 2015 (the “Effective Date”), by James L. Francis (“Executive”) in
consideration of severance pay (the “Severance Payment”) provided to Executive
by Chesapeake Lodging Trust, a Maryland real estate investment trust (the
“Trust”), pursuant to the Employment Agreement by and between the Trust,
Chesapeake Lodging, L.P. (the “Partnership”), and Executive (the “Employment
Agreement”).
1. Waiver and Release. Subject to the last sentence of the first paragraph of
this Section 1, Executive, on his own behalf and on behalf of his heirs,
executors, administrators, attorneys and assigns, hereby unconditionally and
irrevocably releases, waives and forever discharges the Trust and each of its
affiliates, parents, successors, predecessors, and the subsidiaries, directors,
trustees, owners, members, shareholders, officers, agents, and employees of the
Trust and its affiliates, parents, successors, predecessors, and subsidiaries
(collectively, all of the foregoing are referred to as the “Employer”), from any
and all causes of action, claims and damages, including attorneys’ fees, whether
known or unknown, foreseen or unforeseen, presently asserted or otherwise
arising through the date of his signing of this Release, concerning his
employment or separation from employment. Subject to the last sentence of the
first paragraph of this Section 1, this Release includes, but is not limited to,
any payments, benefits or damages arising under any federal law (including, but
not limited to, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act, Executive Order 11246, the Family and
Medical Leave Act, and the Worker Adjustment and Retraining Notification Act,
each as amended); any claim arising under any state or local laws, ordinances or
regulations (including, but not limited to, any state or local laws, ordinances
or regulations requiring that advance notice be given of certain workforce
reductions, or those prohibiting discrimination and/or harassment based on
membership in any form of protected class); and any claim arising under any
common law principle or public policy, including, but not limited to, all suits
in tort or contract, such as breach of contract, wrongful termination,
defamation, emotional distress, invasion of privacy or loss of consortium.
Notwithstanding any other provision of this Release to the contrary, this
Release does not encompass, and Executive does not release, waive or discharge,
the obligations of the Trust and the Partnership (a) to make the payments and
provide the other benefits contemplated by the Employment Agreement, or (b)
under any restricted shares agreement, option agreement or other agreement
pertaining to Executive’s equity ownership, or (c) under any indemnification or
similar agreement with Executive.
Executive understands that nothing in this Agreement prevents or prohibits
Executive from filing a claim with the Equal Employment Opportunity Commission
(EEOC) or any other government agency that is responsible for enforcing a law on
behalf of the government and deems such claims not waivable. However, because
Executive is hereby waiving and releasing all claims, he acknowledges that he
has been, or will be, made whole by receipt of the Severance Payment, and he has
waived any right to any form of monetary relief. Executive further represents
that he has not filed any complaints, charges, claims, grievances, or lawsuits
against the Trust, the Partnership and/or any related persons with any local,
state or federal agency or court, or with any other forum.



--------------------------------------------------------------------------------



Executive further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Release.
Executive further acknowledges that he received any leave he requested and to
which he may have been entitled under the Family and Medical Leave Act, or any
state or local equivalent. Executive further represents that he received all
wages owed to him as of the date he signed this Release, and that he is not
aware of any facts that would support a claim against the Employer for unpaid
wages, including bonus payments, or any other violation of the Fair Labor
Standards Act, or any state or local equivalent.
2. Acknowledgments. Executive is signing this Release knowingly and voluntarily.
He acknowledges that:
(a)
He is hereby advised in writing to consult an attorney before signing this
Release;

(b)
He has relied solely on his own judgment and/or that of his attorney regarding
the consideration for and the terms of this Release and is signing this Release
knowingly and voluntarily of his own free will;

(c)
He is not entitled to the Severance Payment unless he agrees to and honors the
terms of this Release;

(d)
He has been given at least twenty-one (21) calendar days to consider this
Release, or he expressly waives his right to have at least twenty-one (21) days
to consider this Release;

(e)
He may revoke this Release within seven (7) calendar days after signing it by
submitting a written notice of revocation to the Employer. He further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
he revokes this Release within the seven (7) day revocation period, he will not
receive the Severance Payment;

(f)
He has read and understands the Release and further understands that, subject to
the limitations contained herein, it includes a general release of any and all
known and unknown, foreseen or unforeseen claims presently asserted or otherwise
arising through the date of his signing of this Release that he may have against
the Employer, including claims under various civil rights laws, including the
Age Discrimination in Employment Act and the Older Worker Benefit Protection
Act; and

(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him to execute this Release.




--------------------------------------------------------------------------------



3. No Admission of Liability. This Release does not constitute an admission of
liability or wrongdoing on the part of the Employer, the Employer does not admit
there has been any wrongdoing whatsoever against the Executive, and the Employer
expressly denies that any wrongdoing has occurred.
4. Entire Agreement. There are no other agreements of any nature between the
Employer and Executive with respect to the matters discussed in this Release,
except as expressly stated herein, and in signing this Release, Executive is not
relying on any agreements or representations, except those expressly contained
in this Release.
5. Execution. It is not necessary that the Employer sign this Release following
Executive’s full and complete execution of it for it to become fully effective
and enforceable.
6. Severability. If any provision of this Release is found, held or deemed by a
court of competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or controlling law, the remainder of this Release shall
continue in full force and effect.
7. Governing Law. This Release shall be governed by the laws of the State of
Maryland, excluding the choice of law rules thereof.
8. Headings. Section and subsection headings contained in this Release are
inserted for the convenience of reference only. Section and subsection headings
shall not be deemed to be a part of this Release for any purpose, and they shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.
IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.




EXECUTIVE:


/s/ James L. Francis                    
James L. Francis

